[RAIT LETTERHEAD]

As of March   , 2009

[Name of Non-Management Trustee]
[Electronic Mail Address]

Re: 2009 Annual Trustee Compensation Cash Payment & Common Share Purchases

Dear [Name of Non-Management Trustee]:

The purpose of this letter is to notify you that on March 10, 2009, the
Compensation Committee (the “Committee”) of the Board of Trustees (the “Board”)
of RAIT Financial Trust (“RAIT”) approved a cash payment (the “Cash Payment”) to
each of the eight non-management Trustees (the “Non-Management Trustees”) on the
Board. Your Cash Payment is in the [amount of $50,000][DC: pro-rated amount of
$37,500]. This Cash Payment is intended to constitute a portion of your 2009
annual non-management trustee compensation and is subject to the terms and
conditions set forth in this letter. Specifically:



  (a)   The first [$20,000][DC: $15,000] of the Cash Payment will be paid to you
by check in a single lump sum in accordance with RAIT’s normal practices within
ten business days following the date of this letter.



  (b)   The remaining [$30,000][DC: $22,500] of the Cash Payment (the “Common
Share Purchase Portion”) will be wired as promptly as is practicable directly to
the following brokerage account (the “Account”) in your name:

[Insert Account Information]



  (c)   You agree to instruct the broker or dealer for the Account to use the
Common Share Purchase Portion to purchase as many common shares of beneficial
interest, par value $0.01 of RAIT (the “Shares”) as the Common Share Purchase
Portion will purchase to the fullest extent practicable in one or more
transactions complying with the timing, price and volume restrictions of
Rule 10b-18 (“Rule 10b-18”) promulgated under the Securities Exchange Act of
1934, as amended. Each of the Non-Management Trustees have an account with this
same broker or dealer and you agree to instruct this broker or dealer to
coordinate all the respective purchases using the respective common share
purchase portions paid to each of the Non-Management Trustees so that,
individually and in the aggregate, all such purchases will comply with the
timing, price and volume restrictions of Rule 10b-18. You agree to instruct the
broker to make such purchases, subject to the requirements of Rule 10b-18, as
promptly as is practicable beginning on the trading day when the Common Share
Purchase Portion is deposited in the Account and continuing each trading day
thereafter until the Common Share Purchase Portion has been used to purchase the
Shares to the fullest extent practicable. To the extent there is any cash
remaining after whole shares are purchased, the cash will be returned to you.
This broker will inform RAIT of all purchases at the end of each day on which
purchases are made.  You represent that, as of the date you agree to this letter
and give the instructions to the broker or dealer for the Account referenced in
this letter, you are not aware of any material nonpublic information concerning
RAIT and RAIT is not in a Blackout Period (as defined in RAIT’s Insider Trading
Policy). All purchases made with the Common Share Purchase Portion are intended
to come within Rule 10b5-1(c) promulgated under the Securities Exchange Act of
1934, as amended.



  (d)   Any Shares that are purchased for you by the broker will be subject to a
trading restriction in which you agree not to sell such Shares for the one year
period that follows the date of such purchase and to hold such Shares in the
Account during such one year period. The purchases contemplated by, and made in
accordance with, this letter have been determined to comply with RAIT’s Insider
Trading Policy (the “Policy”). You acknowledge that you will comply with the
Policy with respect to any other transactions involving RAIT’s securities,
including pre-clearing any such transactions in accordance with the Policy.



  (e)   You are solely responsible for all taxes that result from this Cash
Payment.

Please sign below and return to me by the close of trading on March 13, 2009 to
acknowledge your acceptance of the terms and conditions of the Cash Payment
described in this letter.

Sincerely,

RAIT Financial Trust

By:       
Name: Jack E. Salmon
Title: Chief Financial Officer & Treasurer

I hereby agree to the terms and conditions for the Cash Payment described in
this letter.

     
     
Name:      
Trustee
  March   , 2009
Date



